                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

NGL ENERGY PARTNERS, LP,         )
                                 )
           Petitioner,           )
                                 )
v.                               )                     Case No. 19-cv-297-TCK-FHM
                                 )
BLITZ ENERGY SERVICES, LLC;      )
UMB BANK, N.A. d/b/a UMB CAPITAL )
FINANCE, AS SUCCESSOR IN         )
INTEREST TO MARQUETTE            )
TRANSPORTATION FINANCE, LLC;     )
DALEY’S SUPERIOR ASPHALT         )
MANUFACTURING, INC.; and         )
UNITED STATES OF AMERICA ex rel. )
INTERNAL REVENUE SERVICE,        )
                                 )
           Defendants.           )

                        AMENDED COMPLAINT FOR INTERPLEADER

        Petitioner NGL Energy Partners, LP (“NGL”), for its Amended Complaint for

Interpleader, states:

        1.      NGL is a Delaware master limited partnership that maintains its principal place of

business in Tulsa County, Oklahoma.

        2.      Blitz Energy Services, LLC (“Blitz”) is a Texas limited liability company that

maintains its principal place of business in Midland County, Texas.

        3.      NGL is a full-service company in the midstream energy sector that serves

customers at various points along the crude oil and natural liquids supply chain and also provides

water treatment services and sells propane products.

        4.      Blitz has performed work for NGL, including construction work and field

maintenance.
        5.      After paying to Marquette Transportation Finance, LLC (“Marquette”)

$1,940,924.39 pursuant to this Court’s Order entered herein on February 3, 2020 (the “Order”),

the balance of the Possible Gross Amount (as defined in the Order) is $1,040,221.59 (hereinafter

referred to as the “Net Possible Gross Amount”).1

        6.      Marquette claims that it is entitled to all of the Net Possible Gross Amount.

        7.      Defendant Daley’s Superior Asphalt claims that it is entitled to $156,283.58 of the

Net Possible Gross Amount.

        8.      Defendant Internal Revenue Service claims that it is entitled to all of the Net

Possible Gross Amount.

        9.      NGL estimates that the cost that it has incurred or will incur as a result of Blitz’s

defective and/or incomplete work is approximately $750,563.76.

        10.     After allowing NGL an offset for the cost it has incurred or will incur as a result

of Blitz’s defective and/or incomplete work and for NGL’s litigation expenses, NGL wishes to

pay the Net Possible Gross Amount to the rightful legal owner and not be exposed to multiple

and conflicting liabilities.

        11.     The parties herein claim the right to a portion or all of the Net Possible Gross

Amount and each should appear herein and be required to set up in this action any interest

claimed in and to the Net Possible Gross Amount or be forever barred from claiming any right in

and to the Net Possible Gross Amount.

        12.     NGL, who has not unreasonably delayed filing this action, requests that the Court

(1) find that NGL has no underperformed obligations and no liability to the Defendants in



1
 This amount includes (and does not deduct) the $56,314.44 amount that NGL paid to Borsheim
Crane Service, LLC as set forth in NGL’s Response to Marquette’s Motion for Summary
Judgment (ECF 48).
                                                  2
connection with the Net Possible Gross Amount; (2) discharge NGL from this action after

awarding it reasonable and necessary attorney’s fees and costs against the Net Possible Gross

Amount; and (3) waive statutory poundage on the monies interpled.

         WHEREFORE, Petitioner NGL Energy Partners, LP respectfully requests that, pursuant

to OKLA. STAT. tit. 12, § 2022, this Court: (1) order NGL to pay (after allowing NGL an offset

for the cost it has incurred or will incur as a result of Blitz’s defective and/or incomplete work

and for NGL’s litigation expenses) the Net Possible Gross Amount to the rightful legal owner;

(2) find that NGL has no underperformed obligations and no liability to the Defendants in

connection with the Net Possible Gross Amount; (3) order the Defendants to appear herein to set

up any claim in and to the Net Possible Gross Amount; (4) waive statutory poundage on the

monies interpled (if not paid directly to a party or third-party); and (5) discharge NGL from this

action after awarding it reasonable and necessary attorney’s fees and costs against the interpled

funds.

                                                    Respectfully submitted,



                                               By: /s/ Dylan T. Duren__________
                                                   Tracy W. Robinett, OBA No. 13114
                                                   Dylan T. Duren, OBA No. 31837
                                                   ROBINETT, SWARTZ & AYCOCK
                                                   624 S. Boston Ave., Suite 900
                                                   Tulsa, Oklahoma 74119
                                                   (918) 592-3699
                                                   (918) 592-0963 (facsimile)

                                                    Attorneys for Petitioner NGL Energy
                                                    Partners, LP




                                                3
                               CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of February 2020, I electronically transmitted the
foregoing to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic filing to the following ECF registrants:

       William H. Hoch, III
       Elliot P. Anderson
       Jordan Sessler
       Margaret M. Sine
       Counsel for Harold Kessler, Court-Appointed
       Receiver for Blitz Energy Services, LLC

       David C. Schulte
       Robert W. Jones
       Shannon F. Davies
       Courtney D. Powell
       Counsel for UMB Bank, N.A.

       Gregory L. Mokodean
       Counsel for United States



                                                   /s/ Dylan T. Duren__________
                                                   Dylan T. Duren




                                              4
